Citation Nr: 0819749	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for depression, 
including secondary to malaria.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
RO which, in part, denied the veteran's claims seeking 
service connection for malaria and for depression, including 
secondary to malaria.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claims have been obtained by VA.  

2.  The veteran is not shown to have malaria or any residuals 
thereof at present, nor is there any competent medical 
evidence that any claimed malaria is related to service.  

3.  The veteran's current psychiatric disability, diagnosed 
as bipolar depression, was not manifested until many years 
after service and is not shown by the evidence of record to 
be related to his active duty service, or causally related to 
or otherwise aggravated by his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Claimed malaria was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
West 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been so incurred, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection herein, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  Moreover, notification as 
to these elements was provided to the veteran in a letter 
from the RO, dated in March 2006. Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim)

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims herein, a letter, 
dated in June 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The veteran's service medical records and all private medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was scheduled to testify 
before a traveling member of the Board at the RO in July 
2006, but failed to report.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As for the issues to be decided 
herein, the Board concludes an examination is not needed.  As 
for the veteran's claim for service connection for malaria, 
there is no competent evidence of record indicating that the 
veteran currently has malaria or any residuals of this 
condition.  As for his claim concerning an acquired 
psychiatric disorder, there is no evidence of record that 
this condition was incurred during his military service, or 
for many years thereafter.  Moreover, there is no evidence 
suggesting a link between the veteran's current psychiatric 
disorder and his military service, including any of the 
veteran's service-connected disabilities.
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service Connection:  In General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Malaria, a chronic tropical disease, will be considered to 
have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service, even though there is no evidence of 
such disease during the period of service.  The factual basis 
may be established by medical evidence, competent lay 
evidence, or both.  Medical evidence should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  Lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. §§ 3.307(a)(4), 
(b), 3.309(b) (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495; 38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A. Malaria

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses for malaria during 
service.  The service medical records showed that he was 
treated for various gastrointestinal symptoms and upper 
respiratory infections on a number of occasions prior to and 
after serving in Vietnam, including at Ft. Carson in 
September 1967, but there was no evidence of any signs, 
symptoms or diagnosis of malaria.  The veteran made no 
mention of malaria on his Report of Medical History for 
separation from service, completed in March 1968, and he 
specifically denied any history of an illness other than what 
he reported on the medical report, which included his 
gastrointestinal problems and a broken right foot, but no 
signs or symptoms of malaria.  Furthermore, no pertinent 
abnormalities were noted on physical examination at that 
time.  

In this case, there is no evidence contained in the veteran's 
claims folder, other than the veteran's self-described 
history of malaria in service noted on private medical 
reports subsequent to the filing of this claim, that he had 
malaria in service or that he has any residuals of malaria at 
present.  While the veteran believes that he had malaria in 
service, he has not presented any competent medical evidence 
to support that assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran had 
malaria in service or that he has any residuals of malaria at 
present, there can be no valid claim.  Brammer, 3 Vet. App. 
at 223 (1992).  Accordingly, service connection for malaria 
is denied.  

B. Acquired Psychiatric Disorder, Including Secondary to 
Malaria

The veteran contends that he currently has depression that is 
due to or is a consequence of his claimed inservice malaria.  

The evidence of record does not support the claim of service 
connection for an acquired psychiatric disorder on a direct 
basis.  The veteran's service medical records are negative 
for complaints of or treatment for a psychiatric condition, 
and there is no evidence that this disorder was incurred in 
or aggravated by his military service.  In making this 
determination, the Board points out that the veteran's 
service medical records are silent as to any complaints of or 
treatment for a psychiatric disorder.  His separation 
examination, performed in March 1968, listed his psychiatric 
status as normal.  Following his discharge from the service, 
the veteran was first diagnosed with a psychiatric disorder 
in 1998, forty years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  A treatment summary letter, dated in 
July 2004, noted that the veteran had been receiving 
treatment for "bipolar depression" since early 1998.

The provisions of 38 C.F.R. § 3.310 apply only to service 
connection for secondary disabilities caused by a service-
connected disability.  In this case, service connection for 
malaria has been denied.  Accordingly, there is no legal 
basis of entitlement to secondary service connection because 
the veteran has not been granted service connection for the 
disorder which he claims caused his depression.  Therefore, 
with respect to his claim of secondary service connection, 
application of the law to the facts is dispositive, and the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for malaria is denied.  

Service connection for an acquired psychiatric disorder, 
including secondary to malaria, is denied.


___________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


